Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s amendment filed on May 11, 2022, under which claims 1-5 and 7-21 are pending and under consideration. 

Response to Arguments
Applicant’s amendments have overcome the previous § 103 rejections. Therefore, the previous § 103 rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Ellis et al. (US 2014/0018971 A1) (“Ellis”) as the primary reference. 
Applicant’s arguments with respect to the previous § 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
§ 112(b) Rejections
Applicant’s arguments with respect to the previous § 112(b) rejections have been fully considered but are not deemed to be persuasive. In the previous Office Action, the term “low” was indicated to be indefinite for being a relative term. Applicant has added the modifier “predefined” (in the phrase “predefined low emissions criteria”) and has argued that “predefined implies a set of criteria that is predefined and therefore definite” (applicant’s remarks, page 10). 
This argument is not persuasive. The term “predefined” at most only specifies when the “low emissions criteria” were defined. It does not address the issue of what constitutes “low” as opposed to what is not “low.” Thus, the term “predefined” does not resolve the matter that “low” is a relative term, regardless of whether the criteria were predefined (defined beforehand) or defined at some other point in time. Therefore, applicant’s arguments are not persuasive, and the rejection has been maintained.   
§ 101 Rejections
Applicant’s arguments with respect to the § 101 rejection have been fully considered but are not deemed to be persuasive. 
In regards to Step 2A analysis, applicant argues that claim 1 is not directed to a mental process because the steps of (1) “querying one or more databases”; (2) “predicting, based on the renewable energy supply forecast, an estimated total time-variant quantity of carbon emissions that is to be released from the energy supply plant over the future time interval”; (3) “computing a net quantity of carbon emissions predicted to be released from the energy supply plant throughout each of multiple candidate windows within the future time interval”; and (4) “automatically programming the appliance to perform the energy consumption task at the recommended start time” cannot be practically performed in the human mind. Applicant’s arguments are not persuasive for the following reasons. 
Steps (1) and (4) are considered to be “additional elements” for purposes of Step 2A Prong Two analysis, and are not considered to be part of the mental process limitations of the claim. However, because claim 1 recites other elements that are mental processes, the fact that steps (1) and (4) are not mental processes does not prevent the claim from being “directed to” a mental process unless those steps (1) and (4) integrate the abstract idea (i.e., the mental process recited in other parts of the claim) into a practical application. Applicant does not explain how how steps (1) and (4) integrate the abstract idea into a practical application. As addressed in the rejections below, the Examiner submits that these steps do not integrate the abstract idea into a practical application because they do no more than generally link the use of the judicial exception to a particular technological environment (such as the technological environment of databases), or amount to mere instructions to apply an exception using generic computer components. These steps may also be regarded as insignificant extra-solution activity. Therefore, these steps do not integrate the abstract idea into a practical application, regardless of whether they can be practically performed in the human mind. 
	As to steps (2) and (3) listed above, the Examiner submits that these steps can practically be performed in the human mind because the current claim language does not require a level of computational complexity or a specific computational methodology that precludes performance in the human mind. 
Mental processes are those that “can be performed in the human mind, or by a human using a pen and paper…examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP § 2106.04(a)(2)(III). Here, the step of “predicting, based on the renewable energy supply forecast, an estimated total time-variant quantity of carbon emissions that is to be released from the energy supply plant over the future time interval” is a mental process because it is a prediction that can be performed by a human using his or her experience to evaluate a forecast of renewable energy for a specific time and estimate the amount of carbon emissions that would be released at a certain time. The term “time-variant” does not require a number of time points that is beyond what can be assessed by a human. For example, a forecast that is different depending on whether it is nighttime or daytime would still be considered to be “time-variant.”
The step of “computing a net quantity of carbon emissions predicted to be released from the energy supply plant throughout each of multiple candidate windows within the future time interval” can also be performed mentally, or by a human using pen and paper. The claimed computation would be the type of computation that a person could do with the aid of pen and paper. The claim does not recite detail on the specific actions being used to perform the computation. Generally speaking, a human could reasonably predict carbon emissions throughout multiple candidate windows. Note that “candidate windows” are not defined in particularity to require a specific computational methodology that would require more than what a human is capable of. For example, the claim only require two candidate windows, which may be nighttime and daytime. This step also does not require a specific computational methodology, and does not require the result of the computation to have any specific accuracy or technical quality that would exclude it from being a mental process. 
	In regards to Step 2B analysis, applicant asserts that the claim 1 is directed to an improvement in the functioning of a computer, specifically a computer in the form of a “smart appliance.” Applicant identifies the improvement as “a reduced impact on fossil fuel consumption at the supporting energy plant” for the functionality of a smart appliance (see applicant’s response, page 13). 
The Examiner respectfully disagrees. MPEP § 2105(a)(I) states: “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool” (emphasis added). Here, the ability to reduce fossil fuel consumption in this context is not fairly seen as an improvement to “computer functionality,” but at most constitutes an improvement to the use of computers merely as a tool. The reduction of fossil fuel consumption is not a problem specific to computer technology. As such, the involvement of computers for purposes of reducing fossils fuel consumption is, without more technical details, the use of computers merely as a tool. Thus, the purported technical benefits are at most improvements to the use of computers, rather than “computer functionality.” Furthermore, although claim 1 does recite the term “automatically programming,” the limitation of “automatically” does not specify implementational details that could amount to an arguable improvement to technology. See also MPEP § 2106.05(a)(I), which states that “mere automation of manual processes” has been held not to be sufficient to show an improvement in computer-functionality.
As to the aspect of the reduction in fossil fuel consumption being a functionality of a “smart appliance,” claim 1 does not actually recite a “smart appliance” or the specific structure of such a device. Instead, current claim 1 only requires “programming” an “appliance” (while the other independent claims do not even require such an action). MPEP § 2106.05(b) states whether the judicial exception is applied with, or by use of, a particular machine is determined based on the particularity or generality of the elements of the machine, whether the machine or apparatus implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field-of-use. Here, the “appliance” is recited at a high degree of generality; thus, the appliance is regarded as a generic computer component to which the abstract idea is applied. Therefore, to the extent that the applicant relies on the fact that the reduction in fossil fuel consumption is a functionality of a particular machine, applicant’s arguments are not persuasive. 
Applicant also compares claim 1 to Finjan Inc. v. Blue Coat Systems, Inc. However, the Examiner does not find the comparison to favor applicant’s position. As summarized in MPEP § 2105(a)(I), Finjan pertained to a method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and “obfuscated code,” which is an improvement over traditional virus scanning. Virus scanning is a problem that is specific to software arts and the claims in Finjan a specific implementation of a solution to a problem in the software arts. By contrast, the reduction of fossil fuel consumption is not a problem specific to software arts. Applicant also notes that in Finjan, the court found that the claims at issue “enables a computer system to do things it could not before.” However, this statement in the Finjan case must be understood in the context of the general principle of distinguishing between “whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.” MPEP § 2105(a)(I). As addressed above, the claimed invention invokes computers merely as a tool. Thus, the purported technical benefits are at most improvements to a mental process, rather than “computer capabilities.” Therefore, Finjan does not support applicant’s position in a way that overcomes the present rejection.
Finally, in regards to independent claims 9 and 18, applicant argues that these claims are patent eligible for the same reasons given for claim 1. The Examiner initially notes that claims 9 and 18 do not recite a “smart appliance” and do not recite the “automatically programming” limitation of claim 1. Therefore, claims 9 and 18 are not limited to a programmable appliance, much less a “smart appliance.” Since claim 1 is not patent eligible under § 101 for the reasons stated above, it follows that claims 9 and 18, which further lack one of the limitations that the applicant relied upon for claim 1, is likewise not patent eligible under § 101.
Therefore, applicant’s arguments on the § 101 rejections are not persuasive, and the rejection has been maintained.

	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 18, the term “the available renewable supply” (see, e.g., claim 1, 3rd subparagraph) lacks antecedent basis, and is therefore indefinite. For purposes of examination, this phrase has been interpreted to be “the available renewable energy.”   
In claims 1, 4, 9, 12, and 18, the term “predefined low emissions criteria” (see, e.g., claim 1, 6th subparagraph) is a relative term which renders each of these claims indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as defined using this term. For purposes of examination, the above claim language has been interpreted to cover any emissions criteria having an amount of emissions that is lower, by any manner, than some comparative amount. This rejection can be overcome by removing the term “low” or replacing it with a term that specifies a definite degree of low emissions or the general purpose of reducing emissions. 
In claim 5, the phrase “wherein outputting the recommended start time further comprises: notifying a user of the recommended start time” lacks antecedent basis due to the deletion of the limitation of “outputting the recommended start time” from claim 1. While this phrase does not use the article “the,” it is nonetheless understood to be referring to a previously recited claim element that is no longer in the claim, and is therefore indefinite for lacking antecedent basis. For purposes of examination, the entire “wherein “clause has been interpreted as having the meaning of “further comprising outputting the recommended start time by notifying a user of the recommended start time.” This part of the rejection can be overcome by amending the claim in such a manner.
In claim 18, 7th subparagraph, it is unclear whether the term “an energy consumption task” refers to the same thing as the term “an energy consumption task” recited in the 2nd subparagraph of this claim. For purposes of examination, the second recitation of “an energy consumption task” has been interpreted to be “the energy consumption task.” 
Claims dependent from one or more of the above discussed claims are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the reasons for rejection of the independent claims given above also apply to each of their dependent claims, including dependent claims 2-8, 10-17, and 19-21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea and the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims have been analyzed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update, which sets forth the following inquiries for determining eligibility.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Independent claim 1, for example, recites “identifying an energy supply plant that supplies power to a location including an appliance configured to perform an energy consumption task: […] to retrieve renewable energy supply data; determining, from the retrieved renewable energy supply data, a renewable energy supply forecast for the power grid over a future time interval, the renewable energy supply forecast indicating at least one period within the future time interval where available renewable energy is higher and at least one period where the available renewable supply is comparatively lower; predicting, based on the renewable energy supply forecast, an estimated total time-variant quantity of carbon emissions that is to be released from the energy supply plant over the future time interval; computing a net quantity of carbon emissions predicted to be released from the energy supply plant throughout each of multiple candidate windows within the future time interval; identifying a subset of the multiple candidate windows for which the computed net quantity of the carbon emissions satisfies predefined low emissions criteria; predicting a probability of user compliance with a recommendation to initiate the energy consumption task at one or more times within the future time interval; selecting a recommended start time for the energy consumption task, the recommended start time corresponding to corresponding to one of the identified candidate windows and being based on both the predicted time-variant quantity of carbon emissions and the predicted probability of user compliance with the recommendation at the recommended start time.” 
Independent claims 9 and 18 recite limitations analogous to those noted above. Claims 9 and 18 further recite “output [or outputting] the recommended start time for the energy consumption task,” which, as further addressed below, is also part of a mental process. 
These limitations, under the broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of generic computer components, if any. The claims do not require a level of computational complexity that would preclude the above limitations from being a mental process. 
As noted in MPEP § 2106.04(a)(III), “mental processes” include observations, evaluations, judgments, and opinions. In general, a human can perform the observation, evaluation, or judgement of determining a quantity of carbon emissions from a supply plant in the manner claimed, since the claims do not recite any specific manner of determining the estimation (e.g., the claims do not require a special technical methodology). Similarly, a human can also predict user compliance and create recommendations. The acts of “predicting” (both instances) and “computing” as presently recited in the claims, for example, do not require any specific computation technique or methodology that would preclude the limitation from being a mental process. 
The step of “predicting, based on the renewable energy supply forecast, an estimated total time-variant quantity of carbon emissions that is to be released from the energy supply plant over the future time interval,” for example, is a mental process because it is a prediction that can be performed by a human using his or her experience to evaluate a forecast of renewable energy for a specific time and estimate the amount of carbon emissions that would be released at a certain time. The term “time-variant” does not require a number of time points that is beyond what can be assessed by a human. For example, a forecast that is different depending on whether it is nighttime or daytime would still be considered to be “time-variant.”
The step of “computing a net quantity of carbon emissions predicted to be released from the energy supply plant throughout each of multiple candidate windows within the future time interval,” for example, can also be performed mentally, or by a human using pen and paper. The claimed computation would be the type of computation that a person could do with the aid of pen and paper. The claim does not recite detail on the specific actions being used to perform the computation. Generally speaking, a human can reasonably predict carbon emissions throughout multiple candidate windows. Note that “candidate windows” are not defined in particularity to require a specific computational methodology that would require more than what a human is capable of. For example, the claim only require two candidate windows, which may be nighttime and daytime. Furthermore, this limitation does not require a specific computational methodology, and does not require the result of the computation to have any specific accuracy or technical quality that would exclude it from being a mental process.
The act of “outputting…” in claims 9 and 18 does not require any physical device. For example, the outputting does not require output to a user device over a computer network. Accordingly, the “output” or “outputting” limitation of claims 9 and 18 is interpreted to cover a mental process.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 9 and 18 are directed to a judicial exception in the form of a mental process, which is a category of abstract ideas.    
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The judicial exception recited in claims 1, 9 and 18 is not integrated into a practical application. 
The claims recite the following additional elements, but these additional elements are not sufficient to integrate the judicial exception into a practical application:
“querying [or query] one or more databases associated with the identified energy supply plant” (claims 1, 9, and 18);
“automatically programming the appliance to perform the energy consumption task at the recommended start time” (claim 1);
“memory; and a task scheduling recommendation tool stored in the memory and executable” (claim 9); and
“one or more memory devices encoding computer-executable instructions for executing a computer process” (claim 18).
The limitation of “querying one or more databases associated with the identified energy supply plant” does no more than generally link the use of the judicial exception to a particular technological environment, namely the technological environment of databases. This limitation also constitutes insignificant extra-solution activity because it merely obtains the inputs to be used for the process that of the claim. As stated in MPEP § 2106.04(d)(I), additional elements that are merely “insignificant extra-solution activity to the judicial exception” or are “generally linking the use of a judicial exception to a particular technological environment or field of us” do not integrate a judicial exception into a practical application.
The limitation of “automatically programming the appliance to perform the energy consumption task at the recommended start time” amounts to mere instructions to apply an exception using generic computer components. As stated in MPEP § 2106.05(f), mere instructions to apply an exception encompasses elements that “recite no more than an idea of a solution or outcome,” and are in contrast with “a technological solution to a technological problem.” Here, the instant limitation in question is merely applying the abstract idea (the determination of an appropriate state time) using generic computer components (automatically programming “the appliance”). In particular, the instant limitation lacks specific technical details to be considered as a technological solution to a technological problem. For example, the “appliance” is regarded as a generic computer component, as the claim does not recite a particular structure of the appliance. The mere act of “programming” an appliance, without more, is not a technical problem in which the specific program (e.g., a specific operation schedule) would constitute a technological improvement. For this reason, the “automatically programming…” limitation does not amount to an improvement to the technology of smart appliances. 
Furthermore, although the claim does recite the term “automatically,” the limitation of “automatically” does not specify implementational details that could amount to a specific technological solution to a technological problem. See also MPEP § 2106.05(a)(I), which states that “mere automation of manual processes” has been held not to be sufficient to show an improvement in computer-functionality. 
The limitation of “automatically programming the appliance to perform the energy consumption task at the recommended start time” may alternatively be regarded as as insignificant extra-solution activity because it merely recites a generic, extra-solution use of information that has been already determined by a mental process.
The remaining additional elements listed above merely refer to computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. 
Therefore, the above limitations do not integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient for the claims to amount to significantly more than the judicial exception. 
The element of “querying one or more databases associated with the identified energy supply plant” constitutes well‐understood, routine, and conventional functions of a computer. Here, “querying” is merely receiving data over a network (or, alternatively, retrieving information in memory), and “one or more databases associated with the identified energy supply plant” is merely the use of electronic recordkeeping. As stated in MPEP § 2106.05(II), receiving data over a network, retrieving information in memory, and electronic recordkeeping are well-understood routine, conventional activity in computer-related fields, in addition to being extra-solution activity.
The element of “automatically programming the appliance to perform the energy consumption task at the recommended start time” amounts to mere instructions to apply an exception and does not constitute an improvement to technology, for the reasons discussed above. Moreover, “programming” an appliance is well‐understood, routine, and conventional activity as evidenced by, e.g., US20140207707A1 (see [0005]-[0010], and [0010] in particular: “in the conventional smart home system, it may be possible to perform state-monitoring and control of the home appliances”). Therefore, this element does not amount to significant more than an abstract idea.
As discussed above with respect to the lack of integration of the abstract idea into a practical application, the remaining additional elements amount to no more than mere instructions to apply the judicial exception using a generic computer component, as discussed above. Such elements do not constitute significantly more than a judicial exception.
The remaining dependent claims do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
Dependent claims 2-4 recite further limitations that merely extend the mental process recited in claim 1 to include additional steps that are also mental processes. The various steps of “predicting…”, “selecting…”, “outputting…”, and “estimating…” recited in these claims are mental processes. See MPEP § 2106.04(a) (“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”). These claims do not require a level of computational complexity that would preclude the above method steps from being a mental process. Therefore, these claims do not recite any non-abstract additional elements for purposes of analysis under the Step 2A Prong Two and Step 2B. 
Dependent claim 5 recites “notifying a user of the recommended start time.” However, this limitation constitutes insignificant post-solution activity in the form of “receiving or transmitting data over a network” (MPEP 2106.05(d)). As noted in MPEP 2106.05(d), transmitting data over a network is also regarded as a well‐understood, routine, and conventional computer function. Furthermore, given that claim 1 does not even recite computer components, the communication of information to a user also covers a method of organizing human activity, which is also a category of abstract ideas.
Dependent claims 7-8 recite further limitations that merely extend the mental process recited in claim 1 to include additional method steps that are also mental processes. In particular, the steps of “determining,” “providing positive feedback,” “providing negative feedback”, and “altering a parameter” are mental processes, but for the use of a generic computer components (“user compliance predictor”). See MPEP § 2106.04(a) (“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”). These claims do not require a level of computational complexity that would preclude the above method steps from being a mental process. Although the above limitations may be implemented in the form of a reinforcement learning process, the claims do not recite details of a machine learning process that are recognizable as being processes that cannot be practically performed in the human mind. For example, the claims do not recite the structure of a reinforcement learning model. Furthermore, the claims do not explicitly recite the actual training of a model, but merely recite steps, specified at a high degree of generality, that merely could be implemented in reinforcement learning. With respect to “user compliance predictor”, this limitation merely refers to computer components recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. As noted above, an additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application, and does not amount to significantly more. 
Dependent claims 10-13 and 15-16 recite limitations that are analogous to those of claims 2-5 and 7-8. Therefore, the rejection rationales given for claims 2-5 and 7-8 are applied to claims 10-13 and 15-16. In regards to claims 15-16 in particular, although these claims recite a “reinforcement learning module,” the claims do not recite any details of a machine learning process that are recognizable as being processes that cannot be practically performed in the human mind. Furthermore, the claims do not recite the actual training of a model, but merely recite steps, specified at a high degree of generality, that merely could be implemented in reinforcement learning.
Dependent claim 14 recites “providing the recommended start time to the appliance configured to execute the energy consumption task.” However, this limitation constitutes mere instructions to apply an abstract idea to generic computer components, or insignificant post-solution activity in the form of “receiving or transmitting data over a network” (MPEP 2106.05(d)). Furthermore, as noted in MPEP 2106.05(d), transmitting data over a network is regarded as a well‐understood, routine, and conventional computer function.
Dependent claim 17 recites further limitations that merely further define the mental process recited in the parent claim. In particular, the steps of “by measuring changes…” is mental process of evaluation. It is noted that the claim does not require any specific physical instrument to be involved in the “measuring.” As such, claim 17 does not recite any non-abstract additional elements.
Dependent claims 19-20 recite limitations that are analogous to those of claims 2-3. Therefore, the rejection rationales given for claims 2-3 are applied to claims 19-20.
Dependent claim 21 recites further limitations that merely extend the mental process recited in claim 1 to include additional steps that are also mental processes. Specifically, the steps of “to retrieve…” and “determining…” recited in the claim are mental processes. See MPEP § 2106.04(a) (“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”). These claims do not require a level of computational complexity that would preclude the above method steps from being a mental process. The remaining additional element of “querying one or more databases” does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception for the same reasons given for the “querying one or more databases” limitation in claim 1.
Therefore, the rejected claims are directed to a judicial exception and do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, these claims are not patent-eligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2014/0018971 A1) (“Ellis”) (cited by applicant in the 06/24/2022 IDS) in view of Forbes et al. (US 2017/0336534 A1) (“Forbes”) and Prokopenko et al., Australian Application No. AU2012211386A (“Prokopenko”). 
As to claim 1, Ellis teaches a method executed by a processor of a computing device comprising: [Abstract: “computer-implemented energy hub management system.” See also [0053]-[0054], which teaches a “Micro-Hub Controller (μHC)” which performs the described methodologies. Alternatively, computations may be performed “on servers at the Data Centre and be delivered securely to the LHC over the public internet.” The limitation of a “processor of a computing device” is implicitly disclosed.] 
identifying an energy supply plant that supplies power to a location including an appliance configured to perform an energy consumption task; [In general, an “energy supply plant” is taught in FIG. 1, which illustrates a “utility” connected to a home’s energy hub. See also FIG. 3, which illustrates a power plant represented by a solar panel and a windmill. The power plant is connected to a home and “micro-hub controller,” which in turn is connected to “appliances” as shown in the Figure. Applicants which includes automatically-controlled devices generally referred to as “elements under direct control” ([0059]) or “smart appliances” ([0056]). See also [0177] for examples of devices that can be placed under an operational schedule and their energy consumptions. Energy supply plants are further described in: [0117]: “Electric systems in general depend on various generating units which include nuclear, hydro-electric, gas and coal power plants, and some amount of renewable energy resources.” With respect to the act of “identifying,” the forecast described in [0118] (“Therefore, the power generation from coal and gas-fired generating units may need to be forecasted.”) is based on specifically identified “generating units” (i.e., power plants).]
querying one or more databases associated with the identified energy supply plant to retrieve […] energy supply data;  [[0057]: “Communicating with Data Centre (see below) bound applications to receive various optimization inputs (e.g. predicted energy price trajectories, kWh related carbon predictions, weather forecasts, historic anal data of a similar nature, device model parameters, and optimization objectives).” Note that the optimization can also be computed at the Data Centre ([0058]: “this computation may optionally occur on servers at the Data Centre”). Here, the Data Centre is considered to be a “database” (i.e., an organized collection of information) since it provides specific information, and the obtaining of the data for use in optimization calculations constitutes an act of “querying.”]
determining, from the retrieved […] energy supply data, a […] energy supply forecast for the power grid over a future time interval, [[0118]: “A power generation forecast may be one of the external data items… The system operators…do not typically provide power generation forecasts for power plants. Therefore, the power generation…may need to be forecasted” The forecast is determined from data, as described in: [0119]-[0122]: “External inputs required by the forecasting model may be as follows…a 24-hour ahead total system demand profile obtained from pre-dispatch data.”] the […] energy supply forecast indicating at least one period within the future time interval where available […] energy is higher and at least one period where the available […] supply is comparatively lower; [As show in equation 1.1a in [0123], the expression                         
                            ∀
                            t
                            ∈
                            {
                            1,2
                            ,
                            …
                            ,
                            24
                            }
                        
                     indicates that the time periods for the forecast                         
                            
                                
                                    Y
                                
                                ^
                            
                        
                     include each hour of the 24 hour forecast interval. With respect to the limitation of “…higher…and…comparatively lower,” this limitation only requires the existence of two different values (in which case one would be higher than the other) is met because it is implied from the context that the forecasts                         
                            
                                
                                    Y
                                
                                ^
                            
                        
                     have different values, given that they are calculated from multiple input factors.] 
predicting, based on the […] energy supply forecast, an estimated total time-variant quantity of carbon emissions that is to be released from the energy supply plant over the future time interval; [[0117]: “Another environmental data item is green house gas emissions. Electric systems in general depend on various generating units which include nuclear, hydro-electric, gas and coal power plants, and some amount of renewable energy resources. Typically, nuclear and large hydro-electric units provide base load generation. Coal and gas-fired generating units, which are responsible for CO2 emissions, generally run during the day and supply a part of the base load, but mostly supply peak load.” [0124]: “An emissions forecast is another external or environmental data item….The day-ahead emissions profile is calculated as follows…” In Equation 0.2, the expression                         
                            ∀
                            t
                            ∈
                            {
                            1,2
                            ,
                            …
                            ,
                            24
                            }
                        
                     indicates that the set of values for Em(t), which reads on the limitation of “an estimated total time-variant quantity of carbon emissions,” is calculated for across the future time interview of 24 hours. The carbon emissions is based on the forecasted energy supply, as stated in [0126]: “Using the forecasted data, a day-ahead emission profile can be calculated.”]
computing a net quantity of carbon emissions predicted to be released from the energy supply plant throughout each of multiple candidate windows within the future time interval; [[0124]: “An emissions forecast is another external or environmental data item….The day-ahead emissions profile is calculated as follows… [equation (0.2)].” In Equation 0.2, the expression                         
                            ∀
                            t
                            ∈
                            {
                            1,2
                            ,
                            …
                            ,
                            24
                            }
                        
                     indicates that the forecast Em(t) is calculated for every hourly period t. Each period t correspond to a candidate window within the future time interview of 24 hours, and the value of Em(t) corresponds to a “net quantity of carbon emissions” for each respective period.]
identifying a subset of the multiple candidate windows for which the computed net quantity of the carbon emissions satisfies predefined low emissions criteria; [[0187]: “Note that operational hours of the energy generation/storage device is maximized to reduce the consumer's contribution to CO2 emissions; hence, a 25% emissions reduction is achieved in Case-3 as compared to Case-0. The total energy costs in Case-3 is less than its value in Case-1; this might not always he true, since the devices in Case-3 are scheduled to operate during low-emissions hours which are not necessarily the same as low-price hours.”] […]
selecting a recommended start time for the energy consumption task, the recommended start time corresponding to corresponding to one of the identified candidate windows and being based on both the predicted time-variant quantity of carbon emissions […]; [[0187]: “Note that operational hours of the energy generation/ storage device is maximized to reduce the consumer's contribution to CO2 emissions; hence, a 25% emissions reduction is achieved in Case-3 as compared to Case-0. The total energy costs in Case-3 is less than its value in Case-1; this might not always be true, since the devices in Case-3 are scheduled to operate during low-emissions hours which are not necessarily the same as low-price hours.” The variable of start up is also taught in the table at [0127], which teaches Ui(t) as the “binary variable denoting start up of device i at time t…” and Di(t) as the “binary variable denoting shut down of device i at time t.” That is, whether or not t is a start-up period is a variable is computed in the model in Ellis for each time t interval.] and 
automatically programming the appliance to perform the energy consumption task at the recommended start time. [[0059]: “Automatically and reliably sending requisite control signals to the elements under direct control according to the computed optimal operations schedule.” Note that “elements under control” refer to home devices, which are therefore smart appliances given that they can be controlled externally, and that “operations schedule” includes performing some energy consumption task, as indicated by the description of “operational hours” in [0187]. See also [0177] for examples of devices that can be placed under an operational schedule and their energy consumptions. See also [0197]: “the energy optimization engine is adapted to issue one or more control signals to at least one of the energy components at the premises to optimize energy utilization (consumption, generation, storage) based on one or more optimization criteria.”] 
Ellis does not explicitly teach the following:
(1)	The limitation that the “energy supply data,” “energy supply forecast” and the “available energy” (also recited as “available supply,” which has been interpreted to having the meaning “available energy” – see note on claim interpretation in the § 112(b) rejection) are, specifically, “renewable energy supply data,” “renewable energy supply forecast,” and “available renewable energy” (or “available renewable supply”) respectively. (Examiner’s Note: Ellis generally mentions power generation forecasts and renewable energy, but does not appear to explicitly  teach whether the power generation forecast is specifically for a renewable energy source).
(2)	The operation of “predicting a probability of user compliance with a recommendation to initiate the energy consumption task at one or more times within the future time interval” and the related limitation that the selecting the recommended start time is based on both the emissions and “the predicted probability of user compliance with the recommendation at the recommended start time.”  	
Forbes, in an analogous art, teaches limitations (1) listed above, i.e., the limitation of “renewable,” which is conventional in the art. Forbes “generally relates to computer systems and methods for predicting the amount of renewable energy, such as solar energy and wind energy, available to an electric utility grid, and/or systems and methods for refining such predictions” ([0002]), and is therefore in the same field of endeavor as the claimed invention.
In particular, Forbes teaches “renewable energy supply data,” “renewable energy supply forecast,” and “available renewable energy/supply” [[0049]: “The renewable energy forecast computer system 1200 obtains electrical grid information from a database 1201. Such electrical grid information can include, for example, a day-ahead forecasted level of renewable energy generation, e.g., by solar power or by wind power.” In regards to the forecast of available renewable energy, see [0048] “renewable energy forecast computer system 1200 is configured to provide refined renewable energy generation forecasts based on…meteorological data, time data (e.g., time of day and season) and time-series data…” See also [0002]: “predicting the amount of renewable energy, such as solar energy and wind energy, available to an electric utility grid, and/or systems and methods for refining such predictions.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ellis with the teachings of Forbes by modifying the “energy supply data,” “energy supply forecast” and the “available energy” (including the “available supply”) to be specifically “renewable energy supply data,” “renewable energy supply forecast,” and “available renewable energy,” respectively. The motivation would have been to “predict the amount of renewable energy to be provided by an electric utility for a given day” (Forbes, [0003]), particularly so that such predictions can be used to “contribute to energy efficiency/conservation, and/or contribute to reducing greenhouse gas emissions” (Forbes, [0006]).
Prokopenko, in an analogous art, teaches the remaining limitations (2) listed above. Prokopenko generally teaches a “resource management method and system (100) for making recommendations about energy use and providing rewards for reductions in energy use to consumers” (see abstract). Therefore, Prokopenko is in the same field of endeavor as the claimed invention, and is also directed to the problem of making recommendations about energy use.
In particular, Prokopenko teaches “predicting a probability of user compliance with a recommendation to initiate an energy consumption task at one or more times within the future time interval” [Page 9, lines 1-3: “The usage patterns & profiles sub-module suitably creates a customer profile resulting from the consumer's level of compliance with recommended energy consumption reduction strategies.” Page 24, line 8 to page 25, line 10: “…if from the historical record held in the customer database 106, the household has the following pattern for complying with a recommendation…” See also page 17, line 27 (“Individual’s response to recommendations (feedback).”). The “level of compliance” constitutes a “probability” because it is specifies a particular a quality or state of the compliance being probable. The limitation of “at one or more times within the future time interval” is met because the level of compliance is also used to determine a recommendation “for” a future time. See page 25, lines 1-2: “Then, the scores for the recommendations are…” See also page 7, lines 5-15: “delay the use of certain appliances or energy consuming units by a certain time interval.” See also page 24, lines 25-26: “the household has the following pattern for complying with a recommendation… [Table 3.4]….” As shown in Table 3.4, the scores for the user compliance are given for each of the candidate windows corresponding to the start times “1800” and “1830.”] and “selecting a recommended start time for the energy consumption task” [Page 27, lines 9-11: “a recommendation for an action in the near future (several hours, up to a day ahead) that is rewarded well (aimed at shifting demand away from the typical morning and evening peak consumption periods).” The “action” is also described as an “energy-saving action” (page 9, line 4), and reads on the limitation of “energy consumption task.” Examples of actions include “delay the use of certain appliances or energy consuming units by a certain time interval” (page 7, lines 5-15).] “based on … the predicted probability of user compliance with the recommendation at the recommended start time.” [Page 25, lines 1-10: “…Therefore, even though Appliance 1 will be using more energy during the hour, from user pattern in Table 3.4 the household will be more compliant taking in recommendation for Appliance 2 during the specified hour, and the recommendation is therefore…” Page 24, lines 11-12: “takes a generic recommendation generated by the recommender sub-module 310 and suitably re-casts it in various forms that are specific to each customer that is the target of the recommendation.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ellis and Forbes with the teachings of Prokopenko by implementing the further operation of “predicting a probability of user compliance with a recommendation to initiate the energy consumption task at one or more times within the future time interval” and by modifying the selection of the recommended start time to be based on both the emissions and “the predicted probability of user compliance with the recommendation at the recommended start time,” as taught by Prokopenko. The motivation would have been to take into account user behavioral patterns for purposes of saving energy, as suggested by Propopenko (see page 9, lines 3-4: “identifying customer behavioural intentions to perform energy-saving actions”; and page 13, lines 20-26: “Such a proposition has a firmness estimate based on statistical learning of customer behaviours in terms of their historic commitment to accepted offers, resulting in up-to-date rather than predefined estimates. The peak demands shifts and energy savings are achieved only when a significant number of households follow the recommendations, and the system will motivate and reward the consumers to act collaboratively.”). 	

As to claim 2, the combination of Ellis, Forbes, and Prokopenko teaches the method of claim 1, further comprising: 
predicting the probability of user compliance with the recommendation at a time corresponding to a start of each of the candidate windows in the identified subset. [Prokopenko, page 24, lines 25-26: “the household has the following pattern for complying with a recommendation… [Table 3.4]….” As shown in Table 3.4, the scores for the user compliance are given for each of the candidate windows corresponding to the start times “1800” and “1830.” With respect to the limitation of “each of the candidate windows in the identified subset,” the method of Ellis already uses time periods (candidate windows) as the basis for performing its forecast and optimization. Therefore, this limitation is met when the teachings of Propopenko in utilizing the probability of user compliance are applied to Ellis in the combination of references set forth in the rejection of claim 1, above.]

As to claim 3, the combination of Ellis, Forbes, and Prokopenko teaches the method of claim 2, further comprising:
for each of the candidate windows of the identified subset, computing a metric based on the computed net quantity of carbon emissions associated with the candidate window [Ellis, [0187]: “Note that operational hours of the energy generation/ storage device is maximized to reduce the consumer's contribution to CO2 emissions; hence, a 25% emissions reduction is achieved in Case-3 as compared to Case-0. The total energy costs in Case-3 is less than its value in Case-1; this might not always be true, since the devices in Case-3 are scheduled to operate during low-emissions hours which are not necessarily the same as low-price hours.”] and the predicted probability of user compliance with the recommendation at a start time of the candidate window [Prokopenko teaches the feature of “the predicted probability of user compliance for the reasons stated in the rejection of claim 1. Furthermore, Prokopenko page 25, lines 1-2 teaches: “Then, the scores for the recommendations are (using element by element multiplication in Tables 3.3 and 3.4).” That is, the scores for the recommendations are a “metric,” and this metric incorporates the predicted probability of user compliance. Thus, Prokopenko teaches a “metric” that includes the predicted probability of user compliance.]
selecting a best candidate window based on the computed metric for each of the candidate windows; [Ellis, [0187]: “Note that operational hours of the energy generation/ storage device is maximized to reduce the consumer's contribution to CO2 emissions; hence, a 25% emissions reduction is achieved in Case-3 as compared to Case-0. The total energy costs in Case-3 is less than its value in Case-1; this might not always be true, since the devices in Case-3 are scheduled to operate during low-emissions hours which are not necessarily the same as low-price hours.” The variable of start up is also taught in the table at Ellis, [0127], which teaches Ui(t) as the “binary variable denoting start up of device i at time t…” and Di(t) as the “binary variable denoting shut down of device i at time t.” That is, whether or not t is a start-up period is a variable is computed in the model in Ellis for each time t interval.] and 
outputting a start time of the best candidate window as the recommended start time. [Ellis, [0079]: “each micro hub is operable to generate its operational schedule…The generated schedules may be communicated to a macro hub linked to the micro hub, and which incorporates this information and system level information to execute a macro-hub level operational model.” See also Ellis, [0059]: “Automatically and reliably sending requisite control signals to the elements under direct control according to the computed optimal operations schedule.”; Ellis, [0197]: “the energy optimization engine is adapted to issue one or more control signals to at least one of the energy components at the premises to optimize energy utilization (consumption, generation, storage) based on one or more optimization criteria.”]

As to claim 4, the combination of Ellis, Forbes, and Prokopenko teaches the method of claim 1, further comprising: 
estimating a carbon emissions [(metric)] from the energy supply plant associated with execution of the energy consumption task within each of multiple candidate windows of the future time interval [Ellis, [0124], teaches the emission Em(t) for time periods t. The value of Em(t) corresponds to a carbon emissions metric for each respective period. With respect to the limitation of “associated with…” this limitation is met because the Em(t) is associated with all power consumption activity for  the given period.] […]; 
identifying a subset of the multiple candidate windows for which the estimated carbon emissions savings satisfies predefined low emissions criteria; [[0187]: “Note that operational hours of the energy generation/storage device is maximized to reduce the consumer's contribution to CO2 emissions; hence, a 25% emissions reduction is achieved in Case-3 as compared to Case-0. The total energy costs in Case-3 is less than its value in Case-1; this might not always he true, since the devices in Case-3 are scheduled to operate during low-emissions hours which are not necessarily the same as low-price hours.”] and 
predicting the probability of user compliance with the recommendation at a time corresponding to each candidate window in the identified subset. [Prokopenko, page 24, lines 25-26: “the household has the following pattern for complying with a recommendation… [Table 3.4]….” As shown in Table 3.4, the scores for the user compliance are given for each of the candidate windows corresponding to the start times “1800” and “1830.” With respect to the limitation of “each of the candidate windows in the identified subset,” the method of Ellis already uses time periods (candidate windows) as the basis for performing its forecast and optimization. Therefore, this limitation is met when the teachings of Propopenko in utilizing the probability of user compliance are applied to Ellis in the combination of references set forth in the rejection of claim 1, above.]

As to claim 5, the combination of Ellis, Forbes, and Prokopenko teaches the method of claim 1, as set forth above. 
Prokopenko further teaches “wherein outputting the recommended start time further comprises: notifying a user of the recommended start time.” [Prokopenko, page 25, lines 25-26: “by presenting the same recommendation - for example through different wording or incentives - to different customers or consumer groups.” Prokopenko, page 23, lines 22-23: “produce periodically in step 516 energy use recommendations to a consumer's household and/or to a group of consumers.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the combination of Ellis, Forbes, and Prokopenko thus far, the above further teachings of Prokopenko by implementing the feature of “wherein outputting the recommended start time further comprises: notifying a user of the recommended start time.” The motivation would have been to inform the user of the an energy use recommendation, as suggested by Prokopenko (see parts quoted above).

As to claims 9-13, these claims are directed to a system for performing operations that are the same ore substantially the same as those recited in claims 1 and 5. Therefore, the rejections made to claims 1-5 are applied to claims 9-13, respectively.
Furthermore, Ellis teaches: a system comprising: memory; and a task scheduling recommendation tool stored in the memory and executable to: [Abstract: “a system, computer program and method provided for enabling an energy hub for improved management and optimization of energy utilization (consumption, production and storage). In an embodiment, a computer-implemented energy hub management system…” Therefore, Ellis implicitly teaches a system the limitation of a memory. The program in Ellis is considered to be a “task scheduling recommendation tool” because it generates a “recommended start time” for the reasons discussed in the rejection of claim 1.]
Furthermore, Ellis teaches “output the recommended start time for the energy consumption task” [Ellis, [0079]: “each micro hub is operable to generate its operational schedule…The generated schedules may be communicated to a macro hub linked to the micro hub, and which incorporates this information and system level information to execute a macro-hub level operational model.” See also Ellis, [0059]: “Automatically and reliably sending requisite control signals to the elements under direct control according to the computed optimal operations schedule.”; Ellis, [0197]: “the energy optimization engine is adapted to issue one or more control signals to at least one of the energy components at the premises to optimize energy utilization (consumption, generation, storage) based on one or more optimization criteria.”] 

As to claim 14, the combination of Ellis, Forbes, and Prokopenko teaches the system of claim 9, wherein task scheduling recommendation tool outputs the recommended start time by: 
providing the recommended start time to the appliance configured to execute the energy consumption task. [Ellis, [0059]: “Automatically and reliably sending requisite control signals to the elements under direct control according to the computed optimal operations schedule.” Note that “elements under control” refer to home devices, which are therefore smart appliances given that they can be controlled externally, and that “operations schedule” includes performing some energy consumption task, as indicated by the description of “operational hours” in Ellis, [0187]. See also Ellis, [0177] for examples of devices that can be placed under an operational schedule and their energy consumptions. See also Ellis, [0197]: “the energy optimization engine is adapted to issue one or more control signals to at least one of the energy components at the premises to optimize energy utilization (consumption, generation, storage) based on one or more optimization criteria.”] 

As to claim 17, the combination of Ellis, Forbes, and Prokopenko teaches the system of claim 12, as set forth above.
Prokopenko further teaches:
wherein the task recommendation scheduling tool determines whether the energy consumption task was initiated at the recommended start time [Prokopenko, page 17, lines 27-30: “Individual's response to recommendations (feedback): By taking in the recommendations given to each household, the messages given to each household, compared with their actual consumption for the recommended period, the module learns the best recommendation approach to each case.” See also page 18, lines 1-4.] by measuring changes in a source load at a node on a power grid. [Page 16, lines 2-17: “The monitoring section of the client sub-system is composed of the following modules: Meters: The meter modules 221, 222, 22n that measure energy consumption of appliances, in the present example on the basis of signals sent by the respective appliance interfaces… Data acquisition: The data acquisition module 207 gathers, under control of processor 215, all energy consumption data measured by all the meters in the household and tags consumption accordingly.” Note that the limitation of “changes” is met because it is implied that the power consumption changes during the course of the monitoring.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus far combination of references, the above further teachings of Prokopenko by implementing the feature of “wherein the task recommendation scheduling tool determines whether the energy consumption task was initiated at the recommended start time by measuring changes in a source load at a node on a power grid.” The motivation would have been to take into account user behavioral patterns for purposes of saving energy, as suggested by Propopenko (see page 9, lines 3-4: “identifying customer behavioural intentions to perform energy-saving actions”; and page 13, lines 20-26: “Such a proposition has a firmness estimate based on statistical learning of customer behaviours in terms of their historic commitment to accepted offers, resulting in up-to-date rather than predefined estimates. The peak demands shifts and energy savings are achieved only when a significant number of households follow the recommendations, and the system will motivate and reward the consumers to act collaboratively.”), and to do so with particularly by implementing a technique that “learns the best recommendation approach to each case” (page 18, lines 29-30). 

As to claims 18-20, these claims are directed to a memory device for performing operations that are the same ore substantially the same as those recited in claim 1. Therefore, the rejections made to claim 1-3 are applied to claims 18-20, respectively.
Furthermore, Prokopenko teaches “one or more memory devices encoding computer-executable instructions for executing a computer process” [Page 7, lines 19-20: “There also may be provided computer readable media containing instructions for implementing on one or more processors, the steps of the above method.”]
Furthermore, Ellis teaches “outputting the recommended start time for the energy consumption task” [Ellis, [0079]: “each micro hub is operable to generate its operational schedule…The generated schedules may be communicated to a macro hub linked to the micro hub, and which incorporates this information and system level information to execute a macro-hub level operational model.” See also Ellis, [0059]: “Automatically and reliably sending requisite control signals to the elements under direct control according to the computed optimal operations schedule.”; Ellis, [0197]: “the energy optimization engine is adapted to issue one or more control signals to at least one of the energy components at the premises to optimize energy utilization (consumption, generation, storage) based on one or more optimization criteria.”] 

2.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Forbes and Prokopenko, and further in view of Zhao et al., “Recommendations with Negative Feedback via Pairwise Deep Reinforcement Learning,” arXiv:1802.06501v3 [cs.IR] 10 Aug 2018 (“Zhao”).
As to claim 7, the combination of Ellis, Forbes, and Prokopenko teaches the method of claim 1, as set forth above. 
Prokopenko further teaches determining whether the energy consumption task was initiated at the recommended start time [Prokopenko, page 17, lines 27-30: “Individual's response to recommendations (feedback): By taking in the recommendations given to each household, the messages given to each household, compared with their actual consumption for the recommended period, the module learns the best recommendation approach to each case.” See also page 18, lines 1-4.] 
Furthermore, Prokopenko teaches a “user compliance predictor” [Page 11, lines 30-31: “data analysis and learning module 300”, which determines the user compliance as discussed in the rejection of claim 1], and generally teaches feedback learning as noted above, but neither Prokopenko nor the thus-far combination of references explicitly teaches the remaining limitations of this claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus far combination of references, the above further teachings of Prokopenko by implementing a “user compliance predictor” and the further operation “determining whether the energy consumption task was initiated at the recommended start time.” The motivation would have been to take into account user behavioral patterns for purposes of saving energy, as suggested by Propopenko (see page 9, lines 3-4: “identifying customer behavioural intentions to perform energy-saving actions”; and page 13, lines 20-26: “Such a proposition has a firmness estimate based on statistical learning of customer behaviours in terms of their historic commitment to accepted offers, resulting in up-to-date rather than predefined estimates. The peak demands shifts and energy savings are achieved only when a significant number of households follow the recommendations, and the system will motivate and reward the consumers to act collaboratively.”), and to do so with particularly by implementing a technique that “learns the best recommendation approach to each case” (page 18, lines 29-30).
The thus-far combination of references explicitly teaches the remaining limitations of this claim.
Zhao, in an analogous art, teaches the remaining limitations. Zhao pertains to “recommendations with negative feedback via pairwise deep reinforcement learning.” In Zhao, recommendations are generally defined as “items (products, services, or information) that best fit [user] needs” (§ 1, paragraph 1). Therefore, Zhao is in the field of artificial intelligence and is also reasonably pertinent to the problem of creating recommendations. 
Zhao generally teaches a reinforcement learning system. [Zhao, abstract: “We model the sequential interactions between users and a recommender system as a Markov Decision Process (MDP) and leverage Reinforcement Learning (RL) to automatically learn the optimal strategies via recommending trial-and-error items and receiving reinforcements of these items from users’ feedback.”]
In particular, Zhao teaches that its reinforcement learning system performs the operations of “providing positive feedback to a user compliance predictor responsive to determining that the energy consumption task was initiated at the recommended start time” [Abstract: “Users’ feedback can be positive and negative and both types of feedback have great potentials to boost recommendations.” § 3, paragraph 1: “positive feedback (clicked/ordered items).” Note that although Zhao does not teach the specific action of “was initiated at the recommended start time,” the positive feedback in Zhao corresponds to acceptance of the recommendation, and is therefore analogous to this limitation. Furthermore, the limitation of “user compliance predictor” is taught by Prokopenko, as described above, and Zhao teaches the analogous element of a “recommender agent” (FIG. 2) that receives he feedback.]; and “providing negative feedback to the user compliance predictor responsive to determining that the energy consumption task was not initiated at the recommended start time” [§ 3, paragraph 1: “negative feedback (skipped items).” Note that although Zhao does not teach the specific action of “was initiated at the recommended start time,” the positive feedback in Zhao corresponds to acceptance of the recommendation, and is therefore analogous to this limitation.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ellis, Forbes, and Prokopenko with the teachings of Zhao by implementing the reinforcement learning technique disclosed in Zhao and specifically performing the further operations of “providing positive feedback to a user compliance predictor responsive to determining that the energy consumption task was initiated at the recommended start time” and “providing negative feedback to the user compliance predictor responsive to determining that the energy consumption task was not initiated at the recommended start time.” The motivation would have been to utilize feedback to “improve the recommendation performance” (Zhao, § 6, paragraph 1).

As to claim 8, the combination of Ellis, Forbes, Prokopenko, and Zhao teaches the method of claim 7, further comprising: 
altering a parameter used by the user compliance predictor in selecting the recommended start time responsive to receipt of the negative feedback. [The “negative feedback” taught by Zhao is used to train the recommendation model, as disclosed in Zhao, § 3, paragraph 1: “we discuss how to train the framework via offline users’ behavior log”; § 3.2 paragraph 2: “no matter users accept or skip recommendations, the new system will incorporate the feedback for next recommendations.” Zhao, abstract: “We model the sequential interactions between users and a recommender system as a Markov Decision Process (MDP) and leverage Reinforcement Learning (RL) to automatically learn the optimal strategies via recommending trial-and-error items and receiving reinforcements of these items from users’ feedback.”]

As to claims 15-16, the further limitations recited in these claims are the same or substantially the same as those recited in claims 7-8. Therefore, the rejections made to claim 7-8 are applied to claims 15-16, respectively.
Furthermore, Zhao teaches “wherein the task scheduling recommendation tool further includes a reinforcement learning module stored in memory and executable to” [Zhao, abstract: “We model the sequential interactions between users and a recommender system as a Markov Decision Process (MDP) and leverage Reinforcement Learning (RL) to automatically learn the optimal strategies via recommending trial-and-error items and receiving reinforcements of these items from users’ feedback.” The reinforcement learning module is implemented by Algorithm 1 in § 3.3]. The rationale for combining the teachings of Prokopenko and Hwang with the teachings of Zhao that was given in the rejection to claim 1 also applies to the instant limitation, which is taught as part of Zhao’s reinforcement learning process.

3.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Forbes and Prokopenko, and further in view of Yonezawa et al. (US 2012/0065792 A1) (“Yonezawa”).
As to claim 21, the combination of Ellis, Forbes, and Prokopenko teaches the method of claim 1, further comprising: 
querying one or more databases [[0057]: “Communicating with Data Centre (see below) bound applications to receive various optimization inputs (e.g. predicted energy price trajectories, kWh related carbon predictions, weather forecasts, historic anal data of a similar nature, device model parameters, and optimization objectives).” Note that the optimization can also be computed at the Data Centre ([0058]: “this computation may optionally occur on servers at the Data Centre”). Here, the Data Centre is considered to be a “database” (i.e., an organized collection of information) since it provides specific information, and the obtaining of the data for use in optimization calculations constitutes an act of “querying.”] to retrieve a historical energy demand on the identified power grid for a day of year corresponding to the future time interval; [Ellis, [0119]: “External inputs required by the forecasting model may be as follows: a 24-hour ahead total system demand profile obtained from pre-dispatch data; hourly total system demand for the past 14 days.” A day within the “past 14 days” is a day of the year, and “corresponds” to the future time interval because it is used by the “forecasting model” for a future time period.]
wherein the total time-variant quantity of carbon emissions is further based on [(a)] time-varying energy demand in addition to the renewable energy supply forecast. [Ellis, [0119]: “External inputs required by the forecasting model may be as follows: a 24-hour ahead total system demand profile obtained from pre-dispatch data; hourly total system demand for the past 14 days.” That is, the forecasted “power generation” described in Ellis, [0123] (which reads on the limitation of “energy supply forecast” is based a predicted “24-hour ahead total system demand profile.” Furthermore, equation (0.2) teaches that the “day-ahead emissions profile” is calculated based on the power generation (“P” such as Pc and Pg) (see [0126]: Using the forecasted data, a day-ahead emission profile can be calculated”) along with the emissions rate (“R” such as Rc and Rg). Since the forecasted emissions is based on the power generation (energy supply), which in turn is based on the predicted demand, it is considered to be based on both factors.]
Ellis and the thus-far combination of references does not teach “determining, based on the historical energy demand, an estimated time-varying energy demand on the identified power grid throughout the future time interval,” in order to obtain the estimated time-varying energy demand to serve as the basis of the total time-variant quantity of carbon emissions.
Yonezawa, in an analogous art, teaches the above limitation. Yonezawa generally relates to “a supply-demand balance controller in a smart grid, for example” ([0002]) and is therefore in the same field of endeavor as the claimed invention.
In particular, Yonezawa teaches “determining, based on the historical energy demand, an estimated time-varying energy demand on the identified power grid throughout the future time interval.” [[0100]: “A power-demand/generation history storage (hereinafter referred to as history storage) 4 stores the history of the data (demand data, power generation data) collected by the collection controller 3.” [0101]: “A variable demand and power generation predicting/reliability value calculator (hereinafter referred to as demand & predicting calculator) 5 predicts the demand of each customer appliance and the power generation of each power generator with respect to each customer by using the history of the history storage 4, thereby predictive demand and predictive power generation being obtained.” [0102]: “The demand is predicted for interval k+1 following the present interval k and subsequent intervals as needed” (i.e., periods in a “future time interval”).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ellis, Forbes, and Prokopenko with the teachings of Yonezawa by implementing the further operation of “determining, based on the historical energy demand, an estimated time-varying energy demand on the identified power grid throughout the future time interval” such that the obtain the estimated time-varying energy demand serves as a basis of the total time-variant quantity of carbon emissions. The motivation for doing so would have been to obtain a predicted power demand in a suitable manner that uses historical data, as suggested by Yonezawa ([0101]: “predicts the demand of each customer appliance and the power generation of each power generator with respect to each customer by using the history”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references depict the state of the art.
Ahn et al. (US 2013/0274937 A1) teaches an energy management system that involves prediction of greenhouse gas emissions (see [0358]: “The predicted greenhouse gas emission amount means a predicted greenhouse emission amount of a specific energy generation unit, and may be determined by the multiplication of a predicted power usage amount and a greenhouse gas index or the multiplication of an actual power usage amount and a greenhouse gas index.”)
Ozog (US 2010/0179704 A1) teaches an energy management system that includes forecasts of multiple factors, such as energy demand.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124